Citation Nr: 1105104	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-18 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection a low back disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a left ankle disorder.

4.  Entitlement to service connection for a bilateral hip 
disorder.

5.  Entitlement to service connection for a skin disorder of the 
feet, claimed as tinea pedis (athlete's feet).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1967.

This appeal to the Board of Veterans' Appeals (Board) is from a 
February 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2010, in support of his claims, the Veteran testified 
at a hearing at the RO before the undersigned Veterans Law Judge 
of the Board (Travel Board hearing).  At the outset of the 
hearing, the Veteran indicated he was withdrawing his additional 
claim for service connection for an ear ache or eardrum injury.  
So that claim is no longer at issue.  38 C.F.R. § 20.204 (2010).

In this decision, the Board is deciding the Veteran's claims for 
service connection for low back (lumbar spine), left knee, and 
left ankle disorders.  However, the Board is remanding his 
bilateral hip and skin disorder claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.





FINDINGS OF FACT

1.  The most probative, i.e., competent and credible, medical and 
other evidence of record does not indicate the Veteran has a low 
back or left knee disorder that is attributable to his military 
service - including especially to any injury (trauma) he may 
have sustained while in service; nor does this evidence indicate 
these disorders initially manifested within one year of his 
discharge from service.

2.  The most probative medical and other evidence of record also 
does not indicate he has a left ankle disability (or has since 
filing this claim).


CONCLUSIONS OF LAW

1.  The Veteran's low back and left knee disorders were not 
incurred in or aggravated by his military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112; 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010).

2.  The Veteran also does not have a left ankle disability due to 
disease or injury incurred in or aggravated by his military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100, et seq.  
See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, 
by way of letters dated in May, August, and September 2005, the 
RO advised the Veteran of the evidence needed to substantiate his 
claims and explained what evidence VA was obligated to obtain or 
to assist him 


in obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  For claims, as here, pending before VA 
on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that he submit any 
evidence in his possession that might substantiate his claims.  
See 73 FR 23353 (Apr. 30, 2008).  Consider, as well, that the RO 
issued all of those letters prior to initially adjudicating his 
claims in February 2006, so in the preferred sequence.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  

It equally deserves mentioning that a May 2006 letter also 
informed him that a downstream disability rating and effective 
date would be assigned if his underlying claims for service 
connection were eventually granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  And since providing that 
additional notice, the RO has readjudicated his claims in the May 
2010 supplemental statement of the case (SSOC), effectively 
rectifying or curing any timing problem from not having provided 
this additional notice before initially adjudicating his claims.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (both indicating that, as a matter of law, the provision 
of adequate VCAA notice prior to a readjudication, such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), "cures" 
any timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.)

Furthermore, in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the 
United States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error was 
outcome determinative.  In Sanders, the Supreme Court rejected 
the lower Federal Circuit's framework (see Sanders v. Nicholson, 
487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors 
are presumptively prejudicial, in part, because it was "complex, 
rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected 
the Federal Circuit's analysis because it imposed an unreasonable 
evidentiary burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, rather 
than requiring the appellant - as the pleading party, to show 
the error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining whether an 
error is harmless through the use of mandatory presumptions and 
rigid rules rather than case-specific application of judgment, 
based upon examination of the record."  Id., at 1704-05.  Thus, 
it is clear from the Supreme Court's analysis that, while the 
Veterans Court may conclude generally that a specific type of 
error is more likely to prejudice an appellant, the error must 
nonetheless be examined in the context of the facts of the 
particular case. Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez- 
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non- prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records, 
private treatment records, and VA evaluation and treatment 
records - including the reports of his VA Compensation and 
Pension Examinations (C&P Exams) addressing the nature and 
etiology of his claimed conditions, the dispositive issues 
concerning these claims.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  
Thus, as there is no other indication or allegation that relevant 
evidence remains outstanding, at least concerning these 
particular claims, the Board finds that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

II.  Whether Service Connection is Warranted

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was incurred 
or aggravated during active military service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection generally 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a relevant disease or injury; and 
(3) medical evidence of a nexus or link between the claimed in-
service disease or injury and the current disability.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain conditions like arthritis are considered chronic, per se, 
and therefore will be presumed to have been incurred in service 
if manifested to a compensable degree (generally of at least 10-
percent disabling) within one year after service.  
This presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or a disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to service. 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997). Establishing continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) is an alternative method of satisfying the second and 
third Shedden requirements. 
See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).

Evidence relating the current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  
When, for example, a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and make a credibility determination as to 
whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when;  (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

Disorders diagnosed after discharge still may be service 
connected if all the evidence, including that pertinent to 
service, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Low Back and Left Knee Disorder Claims

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service 
connection presupposes a current diagnosis of the condition 
claimed, to at least confirm the Veteran has it; without this 
minimum level of proof, there can be no valid claim).  Here, the 
report of the Veteran's February 2010 VA C&P Exam confirms he has 
degenerative changes of his lumbosacral spine and degenerative 
joint disease of his left knee (i.e., low back and left knee 
arthritis).  Arthritis, incidentally, must be objectively 
confirmed by X-ray findings.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  So there is no disputing he has these claimed conditions.  
Therefore, the determinative issue is whether either disability 
is attributable to his military service, and especially to an 
injury he says that he sustained during service when he slipped 
and fell while stationed aboard a ship.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or a disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).



The Veteran is competent, even as a layman, to proclaim having 
sustained the injuries in question during service in the manner 
alleged.  Washington v. Nicholson, 19 Vet. App. 363 (2005) (A 
Veteran is competent to report what occurred in service because 
testimony regarding first-hand knowledge of a factual matter is 
competent).  He also is competent to say he experienced certain 
symptoms like pain, etc., in the aftermath of those injuries 
since this, too, is capable of even his lay testimony.  See 38 
C.F.R. § 3.159(a)(1) versus (a)(2).  Indeed, in Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit 
Court recognized lay evidence as potentially competent to support 
presence of disability, including during service, even where not 
corroborated by contemporaneous medical evidence such as 
treatment records (STRs, etc.).  But to ultimately have probative 
value, his lay testimony also has to be credible.  See Rucker v. 
Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).  And this determination is based, not only 
on his lay testimony, but also on the other evidence of record 
bearing on this determination.  The Federal Circuit Court has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

With respect to his low back disorder claim, the Veteran's STRs 
affirm he received treatment during service for complaints 
referable to his back.  More specifically, these records show 
that, in December 1963, he received treatment for complaints of 
back pain in his lumbar region after slipping (apparently the 
injury in question), and again in January 1964, so the following 
month, his back pain had persisted.  His STRs also show that, in 
January 1966, he again received treatment for back pain that was 
attributed to a strain.  So there is confirmation of injury to 
his low back in service; his lay testimony concerning the 
circumstances of that injury therefore is credible, aside from 
its competency.  The question remains, however, whether he has 
consequent disability to show chronicity (i.e., permanency) of 
this injury in service.  That is to say, it cannot just have been 
acute and transitory and eventually resolved.

The Veteran's military service ended in August 1967, so many 
years ago.  And concerning this purported etiological 
relationship between his current low back disability and the 
documented injury and symptoms he experienced in service, 
the report of his February 2010 VA C&P Exam indicates it is less 
likely than not the current degenerative changes of his lumbar 
spine are in any way associated with his military service.  So, 
clearly, this examiner concluded unfavorably, and he was 
specifically tasked with making this important determination.  
See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the 
adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the Veteran's position.)

This report indicates that, in coming to this unfavorable 
conclusion, this examiner reviewed the Veteran's X-rays and 
noticed they look really good for a 67 year old obese male.  He 
reportedly has only relatively minimal degenerative changes for 
his age and body habitus.  In further explanation, this examiner 
observed the Veteran's STRs show complaints of low back pain from 
December 30, 1963 to January 6, 1964, but that he continued on 
pain medication and muscle relaxers and the symptoms resolved.  
He had a one-time event of muscle spasms on January 4, 1966, 
after picking up a pan in the galley and was diagnosed with 
back strain.  But his post-service private records show 
complaints of back pain following an intercurrent motor vehicle 
accident in September 2002, and there were no such complaints or 
treatment referable to his low back during the 36 or so 
intervening years from 1966 to 2002.  So this examiner is citing 
this substantial lapse of time between the injury and symptoms in 
service and their recurrence, and only after that additional 
injury, as significant reason for concluding the current low back 
disability is unrelated to service.  See Maxon v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period 
without medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service resulting in any chronic or persistent 
disability).

This VA examiner's opinion is well-reasoned and based on an 
objective clinical evaluation of the Veteran and his specific 
circumstances.  Hence, the opinion has the proper factual 
foundation and predicate and, thus, is entitled to a lot of 
probative weight.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993); 
Swann v. Brown, 5 Vet. App. 177, 180 (1993).  Furthermore, there 
is no equally probative medical opinion of record refuting this 
VA examiner's unfavorable conclusion.  And although the Board is 
sympathetic to the Veteran's claim, in the absence of competent 
medical evidence linking his current low back disability to his 
military service, the preponderance of the evidence is against 
his claim.  So the Board must find that the most probative, i.e., 
competent and credible, evidence of record indicates he does not 
have a low back disability that is attributable to his military 
service, including especially to the trauma and symptoms he 
experienced in service.

Moreover, there is not the required X-ray confirmation of 
arthritis within one year of his discharge from service, meaning 
by August 1968, certainly not to the required degree of at least 
10-percent disabling, to otherwise warrant presuming any current 
arthritis was incurred in service.  38 C.F.R. § 4.71, Diagnostic 
Codes 5003 and 5242.  See also 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309(a).

With respect to his left knee disorder claim, the Veteran's STRs 
show he received in-service treatment for complaints of left knee 
symptoms in April 1966 relating to falling down some stairs.  So 
there again is objective evidence supporting his assertions 
regarding having fallen and sustained injury while in service and 
having experienced relevant symptoms like pain in the aftermath.  
His lay testimony concerning this, therefore, is credible, aside 
from its competency.  But, again, there also has to be indication 
of consequent disability to show chronicity (i.e., permanency) of 
that injury in service.  That is to say, it cannot just have been 
acute and transitory and eventually resolved.



The February 2010 VA C&P Examiner additionally was asked to 
comment on this alternative possibility.  He determined it is 
less likely that not that the current degenerative joint disease 
of the left knee is in any way associated with the Veteran's 
military service.  So his opinion concerning this disorder was 
unfavorable as well.

This examiner's report indicates that, in coming to this 
additional unfavorable conclusion, he reviewed the Veteran's X-
rays and observed that both knees are about equal with respect to 
degenerative changes (the logical inference being there are no 
signs of appreciably greater or more significant degenerative 
changes in the knee that was injured during service in comparison 
to the one that was not).  This examiner pointed out that there 
was joint space narrowing, even though the Veteran has no history 
of right knee injury.  And regarding his left knee, the one 
at issue, he had a one-time complaint in service regarding pain 
in this knee and he was diagnosed with an abrasion, which healed 
and there were no further left knee complaints while he was in 
service.  This examiner goes on to note there is no other injury 
in the STRs regarding the left knee - including on the Veteran's 
military discharge exam report.  Further, the earliest X-rays 
regarding his knees are those performed in connection with his 
C&P Exam - which, again, show his left and right knees are about 
equal for degenerative changes, even though he has not suffered 
any injury to his right knee as he has to his left knee.

Because this examiner discussed the rationale for his unfavorable 
opinion, aside from examining the Veteran personally and 
considering his relevant medical and other history, this opinion 
has a lot of probative weight.  
See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (wherein 
the Court discusses at length the method for determining the 
probative value of a medical opinion, noting that the value of 
the opinion is not simply derived from whether the claims file 
was reviewed, rather, also on the supporting analysis and not 
just unsubstantiated data and conclusions).  Furthermore, here, 
there is no equally probative medical opinion of record refuting 
this VA examiner's unfavorable conclusion.

Accordingly, the Board must find the probative medical evidence 
of record indicates the Veteran does not have a left knee 
disorder that is attributable to his military service - including 
to falls sustained and symptoms experienced in service.

For these reasons and bases, there is no reasonable doubt to 
resolve in his favor with respect to either claim, so his claims 
for service connection for low back and left knee disorders must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Left Ankle Disability Claim

As already alluded to, in Brammer v. Derwinski, 3 Vet. App. 223 
(1992), the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not 
be granted unless a current disability exists].  A "current 
disability" means a disability shown by competent medical 
evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

Here, the Veteran claims to have a current left ankle disability 
manifested by pain.  See his August 2010 hearing testimony.  But 
generally speaking, mere pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).

His post-service treatment records do not indicate he has 
received a diagnosis of any left ankle disability to account for 
his subjective complaints of pain.  The report of his October 
2005 left ankle X-ray indicates there was no fracture or 
dislocation; the ankle joint mortise was well-maintained; and no 
soft tissue swelling was seen.  It provides a negative impression 
as to any left ankle abnormality.  Furthermore, the report of his 
October 2005 VA contractor-provided exam indicates there was no 
left ankle diagnosis because there was no pathology to render a 
diagnosis.

Hence, the Veteran has failed to satisfy his threshold 
preliminary evidentiary burden of establishing he has current 
left ankle disability or has at any point since filing 
this claim.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that VA compensation only may be 
awarded to an applicant who has disability existing on the date 
of application, not for past disability).  See, too, McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that 
this requirement of current disability is satisfied when the 
claimant has disability at the time the claim for VA disability 
compensation is filed or during the pendency of the claim and 
that he may be granted service connection even though the 
disability resolves prior to VA's adjudication of the claim).  
Absent proof he has this required current disability, the Board 
need not address the downstream question of whether this, for all 
intents and purposes, nonexistent disability is related to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

For these reasons and bases, the preponderance of the evidence is 
against this claim, in turn meaning there is no reasonable doubt 
to resolve in the Veteran's favor, and that this claim 
resultantly must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claims for service connection for low back, left knee, and 
left ankle disorders are denied.




REMAND

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service-connection) claims, VA must 
provide a medical examination when there is:  (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4).

When determining whether a VA examination is required under 38 
U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a 
disability or symptoms of a disability, but does not require 
competent evidence of a nexus, only that the evidence indicates 
an association between the disability and service or another 
service-connected disability.  See Waters v. Shinseki, 601 F.3d 
1274 (Fed. Cir. 2010).

Consequently, for the reasons and bases discussed below, the 
Board must remand the Veteran's remaining claims for service 
connection for a bilateral hip disorder and a skin disorder of 
his feet (tinea pedis).



Bilateral Hip Disorder

The report of the Veteran's February 2010 VA C&P Exam indicates 
he has significant arthritis of both hips, status post bilateral 
hip replacement.  So there is competent medical evidence he has 
this claimed condition.  Therefore, the determinative issue is 
whether it is attributable to his military service - 
and especially to the documented injury in service he cites as 
the source of this present-day disability.  See again Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 
548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Although there is documentation of injury in service, there is no 
mention of trauma to, treatment for, or complaints concerning his 
hips specifically.  But this, while probative evidence against 
this claim, is not altogether dispositive of it.  In Dalton v. 
Nicholson, 21 Vet. App. 23 (2007), the Court found that an 
examination was inadequate where the examiner did not comment on 
the Veteran's report of in-service injury and, instead, relied 
exclusively on the absence of evidence in the Veteran's service 
treatment records (STRs) to provide a negative opinion.  So 
additional medical comment is needed concerning this claim.

Skin Disorder of the Feet

The Veteran claims he has a skin condition affecting his feet - 
namely, tinea pedis (athlete's feet), which comes and goes since 
he treats it with an antifungal cream.  But he says that he first 
experienced the effects of this condition while in service.  See 
his August 2010 hearing testimony.



The Veteran's STRs confirm that, while in service, he received 
treatment in September 1963 for bilateral athlete's foot.  
However, in October 2005, he had a VA contractor-provided 
examination that included examination of the skin on his feet to 
determine whether he still has this condition.  And the report of 
that exam indicates that, at least at the time of that 
evaluation, he did not have any skin-related symptoms.  So there 
was not the required confirmation of this condition's 
current presence.

Skin disorders, however, by their very nature wax and wane, so 
sometimes are visibly evident whereas at other times are not.  It 
therefore has been held that an examination of a skin disorder, 
if possible, should be during an active (not inactive) stage of 
the disease because of its cyclical manifestations.  See Ardison 
v. Brown, 6 Vet. App. 405, 407 (1994) (requiring adequate tinea 
pedis examination during active stage of the disorder).

The Veteran therefore needs to be re-examined concerning this 
claimed condition and, preferably, during a time when his 
associated symptoms are visibly noticeable.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA 
undertakes the effort to provide an examination for a service-
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).  And see Stefl 
v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating an opinion 
is considered adequate when it is based on consideration of an 
appellant's medical history and examinations and describes the 
disability in sufficient detail so the Board's evaluation of the 
claimed disability is a fully informed one). 



Accordingly, these remaining claims are REMANDED for the 
following additional development and consideration:

1.  Schedule the Veteran for appropriate VA 
examinations to reassess the nature and 
etiology of his claimed bilateral hip 
disability and skin disability of his feet.

With respect to the bilateral hip disability, 
the examiner should provide an opinion as to 
the likelihood (very likely, as likely as 
not, or unlikely) that any diagnosed 
disability is attributable to the Veteran's 
military service - especially to the 
documented injury he sustained during 
service.

*When making this determination, the examiner 
should remain mindful of the fact that the 
Veteran is competent to say he sustained 
injury to his hips in the incident 
in service, even if not actually documented 
in his STRs.  See Dalton v. Nicholson, 21 
Vet. App. 23 (2007) and Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
The Board will have the ultimate 
responsibility of determining whether his lay 
testimony concerning this also is credible 
to, in turn, have probative value.  
See Rucker v. Brown, 10 Vet. App. 67 (1997) 
and Layno v. Brown, 6 Vet. App. 465, 469 
(1994)

So in determining the etiology of the current 
bilateral hip disorder, the examiner should 
consider whether it is consistent with the 
type of injury alleged - if assuming, for 
the sake of argument, it occurred.



With respect to the skin disorder of the feet 
(tinea pedis), the examiner should provide an 
opinion as to the likelihood (very likely, as 
likely as not, or unlikely) that any 
currently diagnosed skin disorder of the 
feet, including especially tinea pedis, is 
attributable to the Veteran's military 
service - especially to the documented 
manifestation of this condition during his 
service.

The term "as likely as not" (at least 50 
percent probability) does not mean merely 
within the realm of medical possibility, 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of causation as it is to 
find against it.

To facilitate making these important 
determinations, it is absolutely imperative 
that the examiner(s) have the opportunity to 
review the evidence in the claims file, 
including a complete copy of this remand, for 
the pertinent medical and other history.

The examiner(s) must discuss the rationale of 
each opinion, whether favorable or 
unfavorable, if necessary citing to specific 
evidence supporting or against each claim.

Advise the Veteran that should his symptoms 
be unobservable on the date of his scheduled 
examination, he should inform VA of that fact 
and reschedule another examination on another 
date.



He is hereby advised that failure to 
cooperate in the development of his claims, 
such as by not reporting for these additional 
VA examinations, without good cause, may have 
adverse consequences on his pending claims.  
38 C.F.R. § 3.655.

2.  Then readjudicate these remaining claims 
in light of the additional evidence.  If 
either claim is not granted to the Veteran's 
satisfaction, send him and his representative 
another SSOC and give them an opportunity to 
submit additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration of 
any remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


